DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 32, 36 and 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 31 and 36 recite “wherein the molding compound includes one of a plastic, a plastic mixture, and at least a starting material for the plastic”.  The courts treat “one of a, b and c” as having one of each of the three elements, so “at least” is unclear.  Are the plastic and plastic mixture optional while the starting material is required?  It is not clear if these limitations were intended to be in the alternative.  For purposes of examination the “and” will be treated as ‘or’.
	Claims 32 and 37 recite “includes one of a flow resin and a synthetic resin”.  The examiner suspects these are meant to be claimed in the alternative.  Furthermore, the term “flow resin” is a non-standard term with no further description in the specification.  While the applicant can act as their own lexicographer, claim terms must be clearly understood.  For purposes of examination the claim will be interpreted as -includes a resin-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-41 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (U.S. Patent No. 5,747,694, hereinafter Baba) in view of Muhlenberg et al. (U.S. Publication No 2003/0199779, hereinafter Muhlenberg).
	With respect to Claim 16, Baba discloses a device [see fig 1 unless otherwise noted] for detecting a pressure of a fluid medium, the device comprising: at least one housing [11/17] having at least two pressure feeds [19/22]; and at least one sensor module accommodated in the housing, the sensor module including: at least one support element including at least one substrate [28] and at least one molding compound [34], the support element further including at least one passage opening [opening from 22a to 32], the passage opening entirely penetrating the support element, at least one pressure sensor element [24] for detecting the pressure, the pressure sensor element including at least one diaphragm [24a], the pressure sensor element covering the passage opening, and at least one control and evaluation unit [column 4, lines 6-8, bridge circuit connected to 24a], the control and evaluation unit being at least partially enclosed by the molding compound [34].
	Baba does not disclose that the control and evaluation unit includes an application specific integrated circuit.
	Muhlenberg discloses a fluid pressure sensor that Asics are just one of many types of processors commonly used for evaluation in fluid pressure sensor devices.

	Further citations will refer to Baba unless otherwise noted. 
	With respect to Claim 17, the combination of Baba and Muhlenberg disclose that the molding compound is designed in such a way that at least part of the diaphragm of the pressure sensor element is not covered by the molding compound.  Upper part of 24 not covered by 34.
	With respect to Claim 18, the combination of Baba and Muhlenberg disclose that the pressure sensor element is covered entirely or partially with a first protective material [23], the first protective material being configured to provide a protection of the pressure sensor element from external influences.
	With respect to Claim 19, the combination of Baba and Muhlenberg disclose that the housing includes at least one first housing part [11] and at least one second housing part [17], the first housing part and the second housing part being integrally joined [via adhesive 18] to one another.
	With respect to Claim 20, the combination of Baba and Muhlenberg disclose further comprising: at least one sealing material to connect [18] the first housing part and the second housing part to one another and to connect [31, around portion 28] the sensor module to the housing.
	With respect to Claim 21, the combination of Baba and Muhlenberg disclose that the housing includes at least one receptacle for accommodating the sensor module, the sensor module being affixed in the receptacle with the aid of the sealing material.
	With respect to Claim 22, the combination of Baba and Muhlenberg disclose that the housing encloses at least one pressure chamber [16] and at least one circuit space [circuit described in column 4 lines 1-11 is near 24], the pressure chamber being sealed off from the circuit space, and at least one 
	With respect to Claim 23, the combination of Baba and Muhlenberg disclose further comprising: at least one electrical connector [42], the sensor module being electrically connected to the electrical connector by at least one electrically conductive adhesive [35].
	With respect to Claim 24, the combination of Baba and Muhlenberg disclose that the conductive adhesive is configured to form a direct electrical contact with the electrical connector.  Clear from fig 1.
	With respect to Claim 25, the combination of Baba and Muhlenberg disclose that the pressure sensor element includes an upper side and an underside, the membrane being located on the upper side, the underside facing the substrate, the sensor module being accommodated in the housing in such a way that the upper side faces the first housing part.  Note that terms like upper and lower are orientation dependent, while the structural teachings of Baba don’t change if the device is used in a different orientation.
	With respect to Claim 26, the combination of Baba and Muhlenberg disclose that a first pressure channel and a second pressure channel are formed in the first housing part, the first pressure channel [13] being connected to a first pressure feed [22] and the second pressure channel [16] being connected to a second pressure feed [19], the first pressure channel  being formed in such a way that the pressure sensor element is acted upon by a first pressure from the underside, the second pressure channel being formed in such a way that the pressure sensor element is acted upon by a second pressure from the upper side.
	With respect to Claim 27, the combination of Baba and Muhlenberg disclose that the first pressure channel is U-shaped having a bottom section [23] and two flank sections [39, 40], the second pressure channel extending through between the two flank sections.

	Baba does not disclose that the control and evaluation unit includes an application specific integrated circuit.
	Muhlenberg discloses a fluid pressure sensor that Asics are just one of many types of processors commonly used for evaluation in fluid pressure sensor devices.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Baba to include an Asic for control and evaluation for the benefit of having an efficient way to evaluate pressure.  
	With respect to Claim 29, the combination of Baba and Muhlenberg disclose that step b) includes a form-locking connection of the sensor module to the first housing part.  Primer 36 and adhesive 29 locks the modules form into place.

	With respect to Claim 31, the combination of Baba and Muhlenberg disclose that the molding compound includes a plastic [34, flurocarbon adhesive is plastic].
	With respect to Claim 32, the combination of Baba and Muhlenberg does not disclose that the molding compound includes a resin.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try resin for the combination of Baba and Muhlenberg’s molding compound as resin is a predictable and well-known alternative to plastic.  
	With respect to Claim 33, the combination of Baba and Muhlenberg disclose that the molding compound includes a recess [space where 31 resides], and the passage opening [32] includes the recess.
	With respect to Claim 34, the combination of Baba and Muhlenberg disclose that the passage opening includes at least one channel that is delimited by the molding compound such that the channel traverses through the molding compound.  Interior of passage 32 goes through molding 34’s recess.
	With respect to Claim 35, the combination of Baba and Muhlenberg disclose that the sealing material [31] is directly attached to the molding compound [34].
	With respect to Claim 36, the combination of Baba and Muhlenberg disclose that disclose that the molding compound includes a plastic [34, flurocarbon adhesive is plastic].
	With respect to Claim 37, the combination of Baba and Muhlenberg does not disclose that the molding compound includes a resin.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try resin for the combination of Baba and Muhlenberg’s molding compound as resin is a predictable and well-known alternative to plastic.

	With respect to Claim 39, the combination of Baba and Muhlenberg disclose that disclose that the passage opening includes at least one channel that is delimited by the molding compound such that the channel traverses through the molding compound.  Interior of passage 32 goes through molding 34’s recess.
	With respect to Claim 40, the combination of Baba and Muhlenberg disclose that that the sealing material [31] is directly attached to the molding compound [34].
	With respect to Claim 41, Baba discloses an apparatus for detecting a pressure of a fluid medium, the apparatus comprising: at least one housing [11/17] with at least two pressure feed lines [`9/22]; at least one sensor module, the sensor module being received in the housing, wherein the sensor module includes: at least one carrier element having at least one substrate [28] and at least one moulding compound [34], the carrier element having at least one passage opening [opening from 22a to 32], the passage opening penetrating the carrier element completely; and at least one pressure sensor element [24] for detecting the pressure and including at least one membrane [24a], the pressure sensor element covering the passage opening, wherein: the sensor module includes at least one control and evaluation unit [circuitry column 4, lines 6-8], the control and evaluation unit is enclosed at least partially by the moulding compound, the housing includes at least one first housing part [11] and at least one second housing part [17], the first housing part and the second housing part are connected to one another in an integrally joined manner [via adhesive 18], the pressure sensor element includes an upper side and a lower side, the membrane is situated on the upper side, the lower side faces the substrate, the sensor module is received in the housing in such a way that the upper side faces the first housing part, a first pressure duct [13] and a second pressure duct [16] are configured in the first housing part , the first pressure duct is connected to a first pressure feed line [22], the second pressure duct is 
	Baba does not disclose that the control and evaluation unit includes an application specific integrated circuit.
	Muhlenberg discloses a fluid pressure sensor that Asics are just one of many types of processors commonly used for evaluation in fluid pressure sensor devices.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Baba to include an Asic for control and evaluation for the benefit of having an efficient way to evaluate pressure.  
Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive.
	The applicant argues “it cannot be the case that the bridge circuit/strain gauge… is "at least partially enclosed by" adhesive 34…because the adhesive 34 is located too far away from the bridge circuit to enclose it, partially or otherwise.”
	The examiner contents that the housing is even further away from the circuit and strain gauge but clearly fully encloses circuit and strain gauge.  The broadest reasonable interpretation of “encloses” is to surround, and thus partially enclosed is partially surrounded.  The claims don’t state that the adhesive must be attached to or directly adjacent the control unit, and thus 34 does partially enclose the circuit and gauge.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        

                                                                                                                                                                                                                                                                                                                                                                          /LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855